UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-2406



CHRISTYL CARTWRIGHT,

                                            Plaintiff - Appellant,

          versus

DALKON SHIELD CLAIMANTS TRUST,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-96-274)


Submitted:   April 15, 1997                   Decided:   May 2, 1997


Before RUSSELL, WIDENER, and HAMILTON, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Christyl Cartwright, Appellant Pro Se.    Melody Gunter Foster,
DALKON SHIELD CLAIMANTS TRUST, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Christyl Cartwright appeals the district court's order grant-

ing Defendant's motion for summary judgment upon the finding that

this personal injury action is barred by Virginia's two-year

statute of limitations, Va. Code Ann. § 8.01-243(A) (Michie 1992).

Cartwright's injury was sustained in 1975; she filed this action in
1996. We have reviewed the record and the district court's opinion

and find no reversible error. Accordingly, we affirm on the reason-

ing of the district court. Cartwright v. Dalkon Shield Trust, No.
CA-96-274 (E.D. Va. Sept. 6, 1996). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




                                2